ALLOWABILITY NOTICE
Claim Interpretation
Claim 11 uses the transitional phrase “having’ to describe particular nucleotide sequences. As discussed in MPEP 2111.03 IV, the transitional phrase “having” (or has) must be interpreted in light of the specification to determine whether open (comprising) language or closed (consisting of) language is intended. 
	In the present case, based on the disclosure, for example at paras [0008], [0009], [0037], [0039] and [0081], the language is interpreted as closed (to mean “consisting of” the recited SEQ ID Nos.). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jane Massey Licata on 06/29/2022.

The application has been amended as follows: 
Claim 12 is canceled. Claim 11 is amended as follows.

Claim 11 (currently amended). A kit comprising: 
(A) at least one of: 
(i) a set of fluorescently labeled primers having the nucleotide sequences of
GAATGGAAGGCGTTGAATCTGC (SEQ ID NO:5) and GTTGTGCGCCTTGAGTATGTTTGTAA (SEQ ID NO:6); or 
(ii) a multiwell plate, wherein wells of the multiwell plate are coated with purified
AvrA protein; and 
(B) a set of fluorescently labeled primers having the nucleotide sequences of GAGCCACGAGTTTGGATGTT (SEQ ID NO:14) and TGAGGAGAGAAGAGGGACCA (SEQ ID NO:15)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous rejection of claims under 35 U.S.C. 101 is withdrawn in response to the amendments to the claims. 
The kit as claimed, comprising A) at least one of (i) a set of fluorescently labeled primers having the nucleotide sequences of SEQ ID NO: 5 and SEQ ID NO: 6; or (ii) a multiwell plate, wherein wells of the multiwell plate are coated with purified AvrA protein; and B) a set of fluorescently labeled primers having the nucleotide sequences of SEQ ID NO: 15 and SEQ ID NO: 15, appears to be free of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641